


SECOND AMENDMENT TO LEASE


This Second Amendment (“Second Amendment”) is made as of this 27th day of June,
2014 (“herein the “Effective Date”) by and between Schrafft Center LLC
(hereinafter referred to as “Landlord”) and IntraLinks, Inc (hereinafter
referred to as “Tenant”).


WITNESSETH:


WHEREAS, by a certain Lease Agreement dated July 15, 2008 (herein “Original
Lease”), a certain First Amendment to Lease dated December 21, 2010 (herein
“First Amendment”), a certain May 22, 2013 Letter Agreement mutually executed
July 2, 2013 (herein “ July 2013 Letter Agreement”) and a certain Landlord’s
Waiver undated but executed by the parties on March 28, 2014 (herein “Landlord’s
Waiver”) (herein collectively referred to as the “Lease”), Landlord leased to
Tenant certain premises described therein as (i) Suite 7000, consisting of
approximately 19,575 square feet of space (herein “Suite Number 7000”) located
in the Annex Building, and (ii) Suite Number 2200, consisting of approximately
16,982 square feet of space (herein “Suite Number 2200”) located on the second
(2nd) floor of The Schrafft Center located at 529 Main Street, Charlestown, MA
02129 (both spaces more particularly described together therein said Lease (and
herein) collectively as the “Premises”). Any capitalized terms used herein and
not defined herein shall have the meaning set forth in the Lease; and


WHEREAS, Tenant wishes to relinquish a certain portion of the Premises,
specifically, Suite Number 2200, (which portion was previously known in the
First Amendment as the “Expansion Space”) prior to its stated termination date
of December 31, 2015; and


WHEREAS, Landlord and Tenant desire to amend the Lease to reflect this
relinquishment, as well as certain additional changes to the Lease which have
been agreed to by the parties, and such relinquishment, as well as such changes
as set forth below, shall become effective upon mutual execution and delivery of
this Second Amendment to Lease by both parties, subject to all of the terms and
conditions set forth below.


NOW THEREFORE IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED HEREIN, and
other good and valuable consideration, the receipt and sufficiency of each of
which is hereby acknowledged, the parties mutually agree as follows:


1.    The Lease, as it pertains solely to Suite Number 2200, shall be and is
hereby terminated and cancelled and the Term of the Lease is brought to an end
as of August 31, 2014 as it pertains solely to Suite Number 2200 (herein the
“Suite 2200 Termination Date”), with the same force and effect as if the Term of
this Lease were, by the terms thereof, fixed to naturally expire on the Suite
2200 Termination Date, and not the expiration date of the Lease, as provided in
the Lease, subject to all of the terms and conditions set forth below. Tenant
shall vacate and deliver Suite 2200 to the Landlord in the condition required
under this Second Amendment on or before the Suite 2200 Termination Date.
Notwithstanding anything to the contrary set forth herein, Tenant shall pay to
Landlord all Rent, Base Rent, and additional rent due under the Lease with
respect to Suite Number 2200 for the months of July and August, 2014 (which
amount, in the aggregate, is agreed by the parties to be equal to $35,379.17 per
month and, notwithstanding anything contained to the contrary in the Lease or
herein, said monthly payment of $35,379.17 shall constitute full satisfaction of
Tenant’s obligations for monthly Rent, Base Rent, and additional rent amounts
for the months of July and August, 2014). Notwithstanding anything to the
contrary set forth in the Lease or this Second Amendment, in the event Tenant
fails to vacate and deliver Suite 2200 to Landlord by the Suite 2200 Termination
Date, all of the provisions set forth in Section 17.3 of the Lease with respect
to holding over by Tenant after the termination of the Lease shall apply.


2.    As of the Suite 2200 Termination Date, notwithstanding anything to the
contrary contained in the Lease, either express or implied, Landlord agrees to
forever release and discharge Tenant as well as its predecessors, successors,
assignees, agents, employees, officers, directors, principals, shareholders,
heirs, executors, and administrators (herein collectively the “Tenant Released
Parties”) from any and all obligations, claims, demands, damages, agreements or
causes of action whatsoever (herein collectively “claims”) arising under, out of
or in connection with, solely as to Suite Number 2200, as well as any and all
defaults and/or breaches of every kind and nature whatsoever arising under, out
of or in connection with, solely as to Suite Number 2200 (including, but not
limited to, any and all demands for rental



--------------------------------------------------------------------------------




payments and/or credits accrued, due or payable, paid or unpaid, under the
Lease, whether reconciled or unreconciled, known or unknown) any of which
Landlord ever had, now has, or may hereafter have, against the Tenant Released
Parties, in connection with and/or arising under, or out of the Lease, but only
to the extent arising under, out of or in connection with, solely as to Suite
Number 2200 (the “Tenant Covered Claims”), except for (a) any non-payment of the
Buyout Fee (defined in Section 6 hereof) under this Second Amendment; (b)
Tenant’s failure to vacate Suite Number 2200 prior to August 31, 2014; (c)
Tenant’s failure to tag and cut the cables as required by Section 4 of this
Second Amendment; (d) damages for Tenant’s malicious damage and/or malicious
destruction of Suite Number 2200 as set forth in Section 8 of this Second
Amendment; and (e) any claims relating to acts, negligence or omissions, and/or
the like, of the Tenant Released Parties occurring both (i) solely as to Suite
Number 2200 and (ii) before the Suite 2200 Termination Date, that result in the
liability of Landlord to third parties (herein “Third Party Claims Against
Landlord”), and Landlord hereby so waives the Tenant Covered Claims except to
the extent of such Third Party Claims Against Landlord. The Third Party Claims
Against Landlord exception referenced in the prior sentence of this paragraph
shall not, and does not, include third parties who are future occupants,
tenants, lessees or the like of Suite Number 2200.


As of the Effective Date of this Second Amendment, Landlord confirms that it
does not have actual knowledge of any Tenant Covered Claims against the Tenant
Released Parties with respect to any default, breach or obligation of the Tenant
Released Parties under the Lease or otherwise.


3.    As of the Suite 2200 Termination Date, notwithstanding anything to the
contrary contained in the Lease, either express or implied, Tenant agrees to
forever release and discharge Landlord as well as its predecessors, successors,
assignees, agents, employees, officers, directors, principals, shareholders,
heirs, executors, and administrators (herein collectively the “Landlord Released
Parties”) from any and all obligations, claims, demands, damages, agreements or
causes of action whatsoever (herein collectively “claims”) arising under, out of
or in connection with, solely as to Suite Number 2200, as well as any and all
defaults and/or breaches of every kind and nature whatsoever arising under, out
of or in connection with, solely as to Suite Number 2200 (including, but not
limited to, any and all demands for rental credits and/or payments accrued, due
or payable, paid or unpaid, under the Lease, whether reconciled or
un-reconciled, known or unknown), any of which Tenant ever had, now has, or may
hereafter have, against the Landlord Released Parties, in connection with and/or
arising out of the Lease, but only to the extent arising under, out of or in
connection with, solely as to Suite Number 2200 (the “Landlord Covered Claims”),
except for any claims relating to acts, negligence or omissions, and/or the
like, of the Landlord Released Parties occurring both (i) solely as to Suite
Number 2200 and (ii) before the Suite 2200 Termination Date, that result in the
liability of Tenant to third parties (herein “Third Party Claims Against
Tenant”) and Tenant hereby so waives the Landlord Covered Claims except to the
extent of such Third Party Claims Against Tenant. The Third Party Claims Against
Tenant exception referenced in the prior sentence of this paragraph shall not,
and does not, include third parties who are future occupants, tenants, lessees
or the like of Suite Number 2200.


As of the Effective Date of this Second Amendment, Tenant confirms that it does
not have actual knowledge of any Landlord Covered Claims against the Landlord
Released Parties with respect to any default, breach or obligations of the
Landlord Released Parties under the Lease or otherwise.


4.    Tenant shall, at its own cost and expense, prior to the Suite 2200
Termination Date, (1) both tag and (2) disconnect the cabling utilized by Tenant
between Suite Number 2200 and Suite Number 7000.


5.    Tenant shall provide Landlord with a written list (herein the “Suite 2200
FF&E List”) detailing such furniture, trade fixtures and trade equipment, desks,
cubicles, file cabinets and personal property currently located in Suite Number
2200 which Tenant intends to, and shall, leave behind in Suite 2200 (herein the
“Suite 2200 FF&E Personal Property”). Tenant intends to and shall, leave behind
in Suite 2200 all of the Suite 2200 FF&E Personal Property on the Suite 2200
FF&E List and Landlord shall accept such Suite 2200 FF&E Personal Property in
its then current “as is”, “where is” and “with all faults” condition upon Tenant
vacating Suite Number 2200 on the Suite 2200 Termination Date. The Suite 2200
FF&E List shall be provided by Tenant to Landlord within thirty (30) days after
the Effective Date of this Second Amendment.





--------------------------------------------------------------------------------




On the Suite 2200 Termination Date all of the Suite 2200 FF&E Personal Property
shall be sold to Landlord pursuant to the Bill of Sale (as attached hereto as
Exhibit A) pursuant to the following provisions, to wit:




A.     In connection with the foregoing Tenant agrees to sell on the Suite 2200
Termination Date for one dollar ($1.00) to Landlord (pursuant to the attached
Bill of Sale document) such items as are set forth on Suite 2200 FF&E List, all
of which items are to remain in Suite Number 2200; and Landlord agrees to accept
said items pursuant to said Bill of Sale on the Suite 2200 Termination Date and
to mutually execute and exchange said Bill of Sale with Tenant as to said items.


B.    Upon the mutual execution and delivery of said Bill of Sale, Tenant shall
forfeit Tenant’s right, title and interest in the items of Suite 2200 FF&E
Personal Property set forth on the Suite 2200 FF&E List attached to the Bill of
Sale, and Landlord shall assume ownership, responsibility and control of the
Suite 2200 FF&E Personal Property (as set forth in the Suite 2200 FF&E List
attached to the Bill of Sale) upon such mutual execution and delivery of said
Bill of Sale, and thereafter.


6.    A.     In consideration of the Landlord’s agreement to the relinquishment
of Suite 2200 whereby the Lease is so terminated solely as to Suite Number 2200
as provided hereunder, then in consideration of Landlord granting such early
termination of Lease, solely with respect to Suite 2200 pursuant to the terms
and provisions hereof this Second Amendment, Tenant shall pay to Landlord the
sum of Four Hundred Thousand and 00/100 Dollars ($400,000.00) (herein the
“Buyout Fee”) in accordance with the terms and provisions of this Second
Amendment as follows:


The Buyout Fee sum of $400,000.00 shall be paid to Landlord by Tenant in two (2)
equal installments as herein provided:


(i)
The first (1st) installment of two hundred thousand dollars ($200,000.00) shall
be paid by Tenant to Landlord within five (5) business days after the mutual
execution and mutual delivery of this Second Amendment by both parties.



(ii)
The second (2nd) and final installment of the Buyout Fee, namely the second
(2nd) two hundred thousand dollars ($200,000.00), shall be due and paid by
Tenant to Landlord by January 15, 2015.



Tenant shall be obligated to pay the entire Buyout Fee to Landlord as provided
above regardless of whether Tenant actually vacates and delivers the Premises to
Landlord on, before or after the Suite 2200 Termination Date.


(B)     As described in Section 1 above, Tenant shall pay to Landlord all Rent,
Base Rent, and additional rent (which amount in the aggregate is agreed by the
parties to be equal to $35,379.17 per month and, notwithstanding anything
contained to the contrary in the Lease or herein, said monthly payment of
$35,379.17 shall constitute full satisfaction of Tenant’s obligations for such
monthly Rent, Base Rent, and additional rent amounts for the months of July and
August, 2014) due under the Lease with respect to Suite Number 2200 until the
Suite 2200 Termination Date at which time Tenant shall vacate and deliver Suite
2200 to the Landlord in the condition required under this Second Amendment. Such
monthly amount shall be paid no later than July 1, 2014 with respect to the
month of July 2014, and no later than August 1, 2014, with respect to the month
of August 2014.


7.    Landlord acknowledges that Tenant has paid the Rent for Suite Number 2200
and its share of Operating Costs or Operating Expenses, and Taxes, and
Additional Rents and other charges through June 30, 2014.


8.    As of the Suite 2200 Termination Date, in consideration of the parties
having terminated the Lease solely as to Suite Number 2200, and Tenant’s
agreement to pay the Buyout Fee as provided in Section 6 hereunder, Landlord
acknowledges, agrees and covenants that, (i) Tenant has complied with any and
all provisions of the Lease, with respect to Suite Number 2200, (ii) Tenant has
surrendered Suite Number 2200 in the required condition under the Lease, and
that (iii) the Buyout Fee shall fully compensate Landlord for any and all
repairs, maintenance, alterations, restorations



--------------------------------------------------------------------------------




and/or the like, and/or other similar obligations that Tenant may otherwise have
been required to perform under the Lease, solely with respect to Suite Number
2200.


In furtherance of the foregoing, Landlord acknowledges and agrees Tenant shall
have no duty to restore, repair, alter or the like Suite Number 2200 to its
original condition and/or to its original configuration, or the like, and/or to
remove any alterations, installation, additions, or the like thereon, therein or
thereabout (other than as contemplated in Section 4 of this Second Amendment);
and Tenant is permitted to leave Suite Number 2200 in its present condition
(other than as contemplated in Section 4 of this Second Amendment) as of the
Suite 2200 Termination Date with any damage or the like remaining thereon, such
as, but not limited to, screw holes, nail holes, fading, discoloration, stains,
worn rugs, scrapes or the like, notwithstanding anything to the contrary
contained in the Lease, either expressed or implied, except that Tenant shall be
liable hereunder for Tenant’s malicious damage and/or malicious destruction of
Suite 2200.    


9.    Notwithstanding anything to the contrary set forth herein this Second
Amendment, Landlord shall be entitled to draw on the cash or letter of credit
Security Deposit in the event Tenant defaults under any of its monetary and/or
nonmonetary obligations under this Second Amendment.


10.    Except where this Second Amendment to Lease specifically changes same,
all other terms, conditions and covenants of the original Lease, shall remain
the same, where applicable, and are hereby reaffirmed. In clarification of the
foregoing sentence, upon completion of the early termination with respect to
Suite 2200 contemplated hereunder, then, except to the extent expressly set
forth in this Second Amendment to Lease as to Suite 7000, the original Lease
shall apply exclusively to Suite 7000.


11.    The submission of this Second Amendment document for examination and
negotiation does not constitute an offer, and this document shall become
effective and binding only upon the mutual execution and delivery thereof by
both Landlord and Tenant, regardless of any written or verbal representation of
any agent, manager or other employee of Landlord to the contrary and/or of
Tenant to the contrary. All negotiations, considerations, representations and
understandings between Landlord and Tenant are incorporated herein, and this
Second Amendment to Lease expressly supersedes any proposals or other written
documents relating hereto. The Lease, and this Second Amendment, may be modified
or altered only by written agreement mutually executed and delivered by and
between Landlord and Tenant, and no act or omission of any employee or agent of
Landlord and/or Tenant shall alter, change or modify any of the provisions
thereof.


12.     Tenant represents and warrants that (a) Tenant is the rightful owner of
all of the Tenant’s interest in the Lease; (b) Tenant has not made any
disposition, assignment, sublease, or conveyance of the Lease or Tenant’s
interest therein; (c) no other person or entity has an interest in Tenant’s
interest in the Lease, collateral or otherwise; and (d) there are no outstanding
contracts for the supply of labor or material engaged for by Tenant, and no work
has been done or is being done in, to or about the Premises and/or Suite Number
2200 which was engaged by Tenant, which has not been fully paid for by Tenant
and for which appropriate waivers of mechanic's liens have not been obtained by
Tenant.


The foregoing representation and warranty shall be deemed to be re-made by
Tenant in full as of the Suite 2200 Termination Date.
            
Landlord represents and warrants that (a) Landlord is the rightful owner of all
of the Landlord’s interest in the Lease; (b) Landlord has not made any
disposition, assignment, sublease, or conveyance of the Lease or Landlord’s
interest therein; (c) no other person or entity has an interest in Landlord’s
interest in the Lease, collateral or otherwise; and (d) there are no outstanding
contracts for the supply of labor or material engaged for by Landlord, and no
work has been done or is being done in, to or about the Premises and/ or Suite
Number 2200 which was engaged by Landlord, which has not been fully paid for by
Landlord and for which appropriate waivers of mechanic’s liens have not been
obtained by Landlord.


The foregoing representation and warranty shall be deemed to be re-made by
Landlord in full as of the Suite 2200 Termination Date.





--------------------------------------------------------------------------------




13.    This Second Amendment shall be interpreted and constructed neutrally as
to all parties, without any party deemed to be the drafter of this Second
Amendment. Landlord and Tenant and their respective separate professional
advisors agree that this Second Amendment is the product of all of their
efforts, that it expresses their agreement, and that this Second Amendment
should not be interpreted in favor of, or as against, Landlord or Tenant merely
because of their efforts in preparing this Second Amendment.


14.    This Second Amendment, and the rights and obligations of the parties
hereunder, shall be construed and enforced in accordance with the laws of the
Commonwealth of Massachusetts. In the event of any legal dispute pertaining to
this Second Amendment, the parties agree that the courts in Massachusetts shall
be the only proper forum for the resolution of such dispute and each party
hereto consents to the jurisdiction of such court and waives any rights it may
otherwise have to object to such forum.


15.    Each signatory of this Second Amendment represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting. Landlord further represents and warrants to
Tenant that the execution and delivery of this Second Amendment is not in
contravention of its charter, trust, membership agreement, by-laws and/or other
agreements, including but not limited to, any financing agreement or any
mortgage(s), deed of trusts, or the like, and has been duly authorized and
consented thereto by all interested parties, as may be required thereof.
16.    This Second Amendment shall be binding upon and inure to the benefit and
burden of Landlord and Tenant and their respective predecessors, successors,
assigns, insurers, agents, representatives, and related entities, as their
interest may appear from time to time.
17.    If any party brings an action or proceeding to enforce the terms hereof
or declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees and costs (“Attorneys’ Fees”). Attorneys’ Fees shall include but
not be limited to all fees, costs, and expenses incurred on appeal, in out of
court negotiations, workouts, mediation, arbitration, settlements, in seeking
relief from stay, or otherwise seeking to protect its rights in any bankruptcy
proceeding. Such fees may be awarded in the same suit or recovered in a separate
suit, whether or not such action or proceeding is pursued to decision or
judgment. The term, “Prevailing Party” shall include, without limitation, a
Party who substantially obtains, or defeats, the particular relief sought, as
the case may be, whether by compromise, settlement, judgment, or the abandonment
by the other party of its claim or defense. The Attorneys’ Fees award shall not
be computed in accordance with any court fee schedule, but shall be such as to
fully reimburse all Attorneys’ Fees reasonably incurred.
18.    Notice hereunder this Second Amendment shall be given pursuant to Section
17.11 of the Lease. The time of the giving of any notice shall be the time of
receipt thereof by the addressee or any agent of the addressee, except that in
the event a during business day, the addressee or an agent of the addressee
shall refuse to receive any notice given by registered mail or certified mail,
or overnight courier services, as above provided or there shall be no person
available at the time of delivery thereof to receive any notice, the time of the
giving of such notice shall be the time of such refusal or the time of such
delivery, as the case may be, during a business day.
19.    This Second Amendment may be signed in one or more counterparts, each of
which, when so executed, shall be determined to be an original, but all such
counterparts shall constitute but one and the same instrument. Each party may
provide its originally executed counterpart to the other by electronic
transmission to the other, with the originally signed counterpart of each to be
provided forthwith to such other party.
HERE ENDS THIS PAGE
SIGNATURE PAGE TO FOLLOW



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have signed and sealed this instrument on
the day and year first above written.


            LANDLORD:    


Schrafft Center LLC, a Massachusetts limited liability company    


/s/ Patricia A. Harford                By:     /s/ John J. Roche    
WITNESS
John J. Roche, as its Manager, duly authorized, and not individually and without
personal liability

Date of Execution: June 27, 2014


            TENANT:


IntraLinks, Inc., a Delaware corporation


/s/ Pamela J. Perry                 By: /s/ Scott N. Semel            
WITNESS
Scott N. Semel, as its EVP, General Counsel, duly authorized and not
individually and without personal liability            

Date of Execution: June 27, 2014


COMMONWEALTH OF MASSACHUSETTS     )
    ) SS.
COUNTY OF NORFOLK     )


On this 27th day of June, 2014, before me, the undersigned notary public,
personally appeared John J. Roche, Authorized Signatory for Schrafft Center LLC,
proved to me through satisfactory evidence of identification, which was [ ] a
valid Massachusetts driver’s license, [X] my personal knowledge of the
signatory, or [ ] ___________________________________ [check one], to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose.


/s/ Joanne R. Perrotta
Print Name: Joanne R. Perotta
Notary                     My commission expires: November 12, 2015




STATE/COMMONWEALTH OF MASSACHUSETTS         )
                ) SS.
COUNTY OF SUFFOLK                )
  
On this 27th day of June, 2014, before me, the undersigned notary public,
personally appeared Scott N. Semel, as EVP, General Counsel for IntraLinks,
Inc., proved to me through satisfactory evidence of identification, which was [
] a valid __________________ driver’s license, [X] my personal knowledge of the
signatory, or [ ] _______________________
____________________________________________ [check one], to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that he signed it voluntarily for its stated purpose.


/s/ Jolie M. Siegel
Print Name: Jolie M. Siegel
Notary                         My commission expires: October 7, 2016
        



--------------------------------------------------------------------------------




SCHEDULE A


BILL OF SALE


IntraLinks, Inc, a Delaware corporation (“Seller”) hereby sells, assigns and
transfers to Schrafft Center LLC, a Massachusetts limited liability corporation
(“Buyer”) all of Seller’s right, title and ownership interest in the personal
property as more particularly set forth and described in Attachment I (“Suite
2200 FF&E Personal Property”) as attached hereto and made a part hereof, as the
same are currently located in Suite Number 2200 (on the second floor (2nd
Floor)) of The Schrafft Center building located at 529 Main Street, Charlestown,
Massachusetts 02129, for a sale price of one dollar ($ 1.00) (“Purchase Price”).


In connection with taking ownership of the Suite 2200 FF&E Personal Property
pursuant to this Bill of Sale, Buyer agrees that Buyer will pay any local,
municipal or city excise taxes, fees and/or the like, due and payable on account
of such ownership and/or possession of said Suite 2200 FF&E Personal Property
after the Effective Date of this Bill of Sale, and/or, if applicable, as may be,
or shall be, assessed thereafter the Effective Date of this Bill of Sale, by,
and/or imputed by, any governmental or quasi-governmental authority.


Said Suite 2200 FF&E Personal Property is expressly sold to Buyer, and Buyer
accepts said Suite 2200 FF&E Personal Property, on an “AS IS”, “WHERE IS” and
“WITH ALL FAULTS” basis. Seller makes no warranties or representations
whatsoever, either express or implied, regarding said Suite 2200 FF&E Personal
Property. Seller expressly excludes any such warranty or representation, either
express or implied, as to the manufacture, fitness, merchantability, quality,
condition, capacity, suitability, or fitness for a particular purpose of the
Suite 2200 FF&E Personal Property. In consideration of the Purchase Price, Buyer
so accepts the Suite 2200 FF&E Personal Property, as aforesaid. Buyer
acknowledges and agrees that said Suite 2200 FF&E Personal Property is sold to
Buyer, in their “AS IS” and “WHERE IS” condition, with all known, as well as,
unknown, faults and defects.


This Bill of Sale is effective as of ___________________________ (“Effective
Date”).


Said Suite 2200 FF&E Personal Property consists of, but is not limited to
furniture, trade fixtures, trade equipment, chairs, desks, file cabinets,
personal property as now located on the Effective Date of this Bill of Sale in
Suite Number 2200 on the second (2nd) floor of The Schrafft Center building
located at 529 Main Street, Charlestown, Massachusetts 02129, as more
particularly described in Attachment I attached hereto and made a part hereof;
and, as of Effective Date of this Bill of Sale, said Personal Property is owned
by, and in the possession of, Seller and, as of Effective Date of this Bill of
Sale, said Personal Property is free and clear of all liens and encumbrances.






--------------------------------------------------------------------------------




Seller:                        Buyer:


IntraLinks, Inc, a Delaware corporation Schrafft Center, LLC, a Massachusetts
limited
liability corporation


By:
_____________________            By:_________________                



Title: ____________________ Title:_________________                


Date: _____________________ Date:_________________                










--------------------------------------------------------------------------------




Attachment I


Suite 2200 FF&E Personal Property








Location
Cubes
Desks
Tables
Chairs
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Commonwealth
0
0
1
0
Large conference room table 12 x 5
Executive Asst's
11
0
0
0
11, 6 ft tall cubicles
Staff Area
71
0
4
0
4, 6ft long rectangular portable tables
Kitchen
0
0
3
12
3 round height top tables, and 12 tall chairs
Exec Offices
0
8
6
0
8 executive desks, 6 round small conference tables
 
 
 
 
 
 
 
 
 
 
 
 
Total
82
8
14
12
 
 
 
 
 
 
 
 
 
 
 
 
 





